RESPONSE TO AMENDMENT
REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Amended claims
In the response filed 06/03/2021, Applicant indicates claims 1, 10, 19 and 20 have been amended and the claims contain the status identifier (Currently Amended) however there does not appear to be any amendments to claims 10, 19 and 20 in the response. Appropriate correction is required.

Double Patenting
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,519,264 (hereafter ‘264). 
‘264 claims a polymer particle comprising a polyethylene glycol diacrylamide (a polyethylene glycol macronomer), glycerol monomethacrylate (first or second monomer) and amino ethyl methacrylate (first or second monomer), having a spherical feature and diameter of less than about 1200 microns.  (see claims 1-9). This overlaps in scope with present claims 1-9 of the current application. ’264 further claims a kit comprising the particles in a container. (claims 17-20).

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,118,980 (hereafter ‘980). 
‘980 claims a polymer particle comprising a polyethylene glycol macronomer and at least one monomer including glycerol monomethacrylate (first or second monomer) and amino ethyl methacrylate (first or second monomer), having a spherical feature and diameter of less than about 1200 microns.  (see claims 1-2 and 11-12). ‘980 therefore teaches a composition which overlaps in scope with the claims of the present application.
While ‘980 does not specifically claim a kit comprising the particles in a container as claimed in claims 19-20 of the present invention, it would have been obvious to keep polymer particles in a container for transport, storage or delivery

Claim Rejections - 35 USC § 102
Claims 1-5 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bures et al. (U.S. App. Pub. No. 2002/0071869).
Regarding claim 1, Bures et al. teaches a crosslinked polymer hydrogel in the form of microparticles which may be the product of reaction between an olefin monomer and a water dispersible polyolefin crosslinking agent. (Abstract). The olefin monomer may include polyethylene glycol macronomers (par. [0021]) which is grafted onto polymethacrylic acid or acrylic acid (i.e. second monomer) which has been reacted in the presence of a crosslinker. (i.e.first monomer) (par. [0028]). The microparticles are spherical and in the form of microspheres. (par. [0024]).
Regarding claims 2-3, the diameter of the microparticles is from 10 nm to 1 mm. (par. [0031]).
Regarding claims 4-5, the crosslinker may include acrylate or methacrylate functional groups. (par. [0040]).
Regarding claim 19, the particles of Bures et al. may be contained in a glass vial (i.e. a container. (par. [0072]).

Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bures et al. (U.S. App. Pub. No. 2002/0071869) in view of Madsen et al. (U.S. App. Pub. No. 2006/052478).
Bures et al. is relied upon as described in the rejection of claim 1, above.
Bures et al. does not teach the inclusion of glycerol monomethacrylate, amino ethyl methacrylate, amino propyl methacrylate or a combination thereof.
Madsen et al. teaches a cross-linked hydrogel by graft polymerization including PEG macromers (par. [0077]) and may further include monomers such as glycerol monomethacrylate which alter the polymerization process and the final properties of the hydrogel. (par. [0087]).
It would have bene obvious to one of ordinary skill in the art to include glycerol methacrylate as a copolymerizable monomer in Bures et al.
One of ordinary skill in the art would have found it obvious to include glycerol monomethacrylate in order to adjust the material properties of the hydrogel including the macromere material.

ANSWERS TO APPLICANT’S ARGUMENTS
With respect to the obviousness double patenting rejections made of record in the office action mailed on 03/04/2021, the rejections of claims 10-18 and 20 cannot be held in abeyance because they are the only grounds of rejection for these claims. As such the rejections are restated herein.
Applicant’s arguments in the response filed 06/03/2021 regarding the 35 U.S.C. §102 and §103 made of record in the office action mailed on 03/04/2021 have been carefully considered but are deemed unpersuasive.
Applicant’s amendment of claim 1 does not overcome the prior art rejections made of record in the office action mailed on 03/04/2021 because Bures et al. teaches that the second monomer grafted onto the olefin polymer may be polymethacrylic acid or acrylic acid (par. [0028]) which therefore includes a species in the Markush group of claim 1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        07/26/2021